Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to claims 1-20 filed on 5/5/2020, w/FD of 5/5/2020 of the application.

	The applicant is welcome to an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution, as well as any record clarity. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 17-20 are rejected under 35 U.S.C. 102 as being anticipated by Dollard (US 2014/0046955).
Regarding claim 1, Dollard discloses, a method and associated structures supporting the method comprising:
computing, by a processing system including at least one processor, 
o	a time series (media content is references to Time and duration 0033, as points in time) 
based on user consumption records 
See 0040, such as: Time Spent (is a duration or time series of a media content, having a duration), as a factor of popularity, also 0052, and/or Views or consumption based records 
for an item of media content (see abstract), 
wherein the time series indicates (0041), for each time segment of a plurality of time segments of the item of media content a corresponding level of user of interest in the media content item (or Items)

SEE media content (or item), having, sections, and subsections or subsections of the sections of the content items and 0030, Streamed, 0034 Subsections of sections of a media content Item

ranking and caching) and interest (or popularity).

detecting, by the processing system, a plurality of outliers

Note an outlier is defined to include: 
“an outlier is a data point that differs significantly from other observations”

Note, (based on, at least Popularity, based on historic views), in the plurality of time segments (SEE subset or subsets), based on the time series based on Popularity, 0040-.

SEE outliers associated with (historic views) and/or level of popularity in content sections.
SEE 0051, the media subsections, are provided, based on user consumption (see at least Views), the system can make recommendations to respective content consumers as a function of rank, user interest, user preferences, historical views, user context, user location, user queries, etc. Moreover, the media delivery component 140 can present to content consumers level of popularity of respective content sections.

 [0051] In an embodiment, media delivery component 140 is configured to present a subset of the cached media content sections to user of the content receiving device 100. In an aspect, media delivery component 140 is configured to present media files 170 to content consumers. For example, the media delivery component 140 can present cached versions of media content (e.g. cached sections) as well as media content in its entirety for user consumption through content receiving device 100. In an aspect, the media delivery component 140 can provide or filter (sometimes as a function of filtering component 110 and/or rank component 120) a subset of cached section of media content as recommendations to respective content consumers as a function of rank, user interest, user preferences, historical views, user context, user location, user queries, etc. Moreover, the media delivery component 140 can present to content consumers level of popularity of respective content sections.

And/or an Outlier 0067 (to remove)
And,
compiling (see sections and/or subsections, in view of Fig. 7, 702-708), by the processing system, a subset (708), of 

the plurality of outliers (step 706, based on at least Popularity or other consumption based metric), 
into a single stream (see 0030, multiple sections can be, cached & streamed), of events (step 708, “present a Subset … of … media content sections” or a Subset of sections of, a media item based on user consumption), 
wherein a duration, since presenting, a Subset is shorter
the single stream of events is shorter (or Less, see Fig. 7, step 706, “subset of the media sections” and presenting at step 708), than a duration of the item of media content 

See present a subset of the sections or reads on as claimed, being, a shorter versions of entire media items, by being, filtered by, time sections (durations), as understood.
SEE Fig. 7 and at least 0069

	Regarding claim 2, Dollard is deemed to further meet as claimed, wherein the item of media content is selected from the group of: 
O	an audiovisual media, 
O	an audio media, and 
O	a text-based media

SEE 0002, 0028, 0034 w/video and/or audio, 0055, 0069

Regarding claim 4, Dollard is deemed to further meet as claimed, wherein the corresponding level of user interest is a measure of at least one selected from a group of: 
times the each time segment was consumed (0081 & 0052), 
O	a number of unique users who have consumed the each time segment, 
O	a number of times each user who has consumed the each time segment consumed the each time segment, 
O	a number of users who have consumed the each time segment more than once, 
O	a number of repeat consumptions of the each time segment, 
O	a number of viewers who tuned into or away from the each time segment, and 
O	a number of viewers who tuned into or away from the each time segment and later returned 
or 
left within a threshold period of time

SEE 0081, “…repeatedly view a skateboarding video segment”, as per segment statistical information

	Regarding claim 17, Dollard is deemed to further meet as claimed, performing concatenating time segments corresponding to a subset of a continuous media (such as video and audio), as understood, see above.


Claims 19-20 (directed to a device and medium), are deemed analyzed and discussed with respect to the claim 1 above.
SEE Structures (devices), Figs. 1-, and medium (0109). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dollard (US 2014/0046955) in view of BANK (US 20140149553).
Regarding claim 3 of claim 1, Dollard as applied teaches, wherein the user consumption records are obtained from a the user, who have all consumed the item of media content with respect to time prior (using historic records).

SEE 0067, “…For instance if user only accessed a rugby video once over two years and accessed only football videos since that time, then aging component 306 may remove the rugby section of content from cached section 126 for lack of relevance…”

SEE 0026, Fig. 3, 306, aging component (is a time window based function), including related to, consumption records.

	As applied Dollard fails to clearly teach as claimed, BANK has been applied which provides a clear teaching as understood by the examiner, corresponding to as claimed, wherein, “the user consumption records are obtained from a plurality of users who have all consumed the item of media content within a defined window of time prior to the computing”

Note, BANKs teaches media and consumption, directed to media segment ordering (such as: non-chronological), which the ordering is based on historical playback data, associated with plural users and utilizing consumption records, including and deemed to teach and render obvious any differences, as claimed:

SEE Fig. 4, in table 400, this information is based on consumption based segment records with Time segment identification correlated to the Statistical Information.

SEE Segments (1-6) and Times 0-1, 1-2, 2-3 …. etc…. or Time segments in a series, wherein the Statistical Information includes Windows of Time of plural users vs. segments (defined by Time or windows) as well as claimed being based on, a Defined Window of time prior to the computing, as historic information record, with consumption attributes.



Window 1, 40% watched from 0-20 seconds (a Window), 

Window 2, 50% watched from 20 seconds to a minute

W/DEFINED PLURAL TIME WINDOWS (0-20, 20-60)
	
Therefore there are Time windows vs. segments vs. consumption criteria (s), or, as rule based derived metadata (Table 400), this information being consumption based records (w/Time Window Considerations and tracking), directed to plural users, is deemed related and in the same field of endeavor (media presentation based on consumption records), since, renders the segment ordering, based on the consumption records.

Note, also in Fig. 3, input of, Tags, comments and consumption data or records (315) associated with the 335, historic Playback Data 335, in combination with other user related meta data (320, 325, 330) or user specified data attributes, to render the segments (in an Oder or ordering), from the segment Buffer Order or ordering by 345, in Fig. 3, based on Fig. 4.
	
See associated, Method steps in Fig. 5, associated with structures of Figs. 1- and (115 vs. 120 and segments 1-4), being associated with an Item of content, segmented vs. sections of historic playback data, can be a client (see Fig. 2 and Fig. 6), network, server based system, playing back segments based on an established order associated with a play buffer order (645).

BANKS is deemed to render obvious, to, generate, user consumption records, from a plurality of users who have all consumed the item of media content within a defined window, by considering at least one defined to generate the statistical information being, a Time Window, based consideration of Consumption records, associated with Plural users, as historic consumption (such as: Playback or Watched, in at least Figs. 3-4), being of statistical information or records.

It is acknowledged that, BANKS does not anticipate claim 1, since only appears to order segments for a content item, based on consumption data, including, defined window based considerations and appears to teach, offering to, present all segments, but, BANK does not teach as in Dollard to shorten 

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dollard with the teachings of BANK, to, perform as claimed, to utilize as derived consumption data, “the user consumption records being obtained from a plurality of users who have all consumed the item of media content within a defined window, of time prior to the computing”, in view of the teachings of BANK, rendering obvious, to consider as claimed, plural users consumption based in combination with at least one defined window consideration, allowing to further characterization of consumption, being deemed obvious to apply to generating media presentation of Dollard.

Regarding claim 5, the combination as applied both references teach plural users (see above), the combination is also deemed to render obvious, in view of BANK, a window and determining consumed full duration (see Fig. 4, “Watched”)
wherein the corresponding level of user interest is a measure of a number of users who consumed a full duration of the each time segment more than once (in view of ), along a sliding window (see different window Sizes or sliding window sizes, see segments 1-6 and Times 01, 1-2, 2-3, 2-4 etc….), across the full duration (1-6) of the item of media content (w/6 segments illustrated), as is deemed taught in Fig. 4, of Bank as applied, this historic playback statistical information is applied to media presentations of segments, based on interest. 

Regarding claim 6, the combination as applied, further renders obvious as claimed, wherein the corresponding level of user interest is a measure of a percentage of users who stopped watching (see Fig. 4), the each time segment and (therefore), did not return to view the item of media content for at least a predefined length of time (see Dollard, 0067).
SEE Dollard, teaches, determining not returning to view again, w/period 2 years, triggers, removal of content, based on lack of consumption determination (stop watching for a length of time), see below.
“For instance if user only accessed a rugby video once over two years and accessed only football videos since that time, then aging component 306 may remove the rugby section of content from cached section 126 for lack of relevance.”

percentage of users who stopped watching (see BANK in Fig. 4), the each time segment and (therefore), did not return to view the item of media content for at least a predefined length of time as taught by Dollard, 0067, thereby utilizing time of return (or not), in combination with, in combination to generate the level of user interest is a measure of a percentage of users who stopped watching (as taught by BANK, Fig. 4), the each time segment, in combination with considering if, a user, did not return to view the item of media content for at least a predefined length of time (as taught by Dollard, 0067), applied to determine the level of interest.

Regarding claim 7, the combination as applied is deemed to further render obvious as claimed including performing further comprising, subsequent to the computing but prior to the detecting: modulating (modify), by the processing system, the level of user interest for a first time segment of the plurality of time segments, according to data indicating at least one user 
SEE BANK in Fig. 4 as applied, teaches as claimed, modulating (influence or modify), either subsequent to computing (or using), by the processing system, the level of user interest for a first time segment of the plurality of time segments (see 1-6), according to data indicating at least one user behavior (watched (w/windows) & liked), that was observed at a time that consumption of the first time segment occurred, as shown in the segments including the first, second … time segments that have occurred (w/derived consumption information), in Fig. 4, as applied.

Regarding claim 8 of claim 7, the combination as applied is deemed to further render obvious as claimed, wherein the at least one user behavior comprises at least one selected from a group of: 
a context in which a user consumed the first time segment (SEE Dollard, a context {such as: #times}, in view of BANK, including a context {or criteria}, Fig. 4), 
a location from which a user consumed the first time segment (see Dollard, 0025, 0027, 0039, 0042-, 0051), 
an activity (see Dollard, 0042, 0048), in which a user was engaged while consuming the first time segment, and 
whether other individuals were present when a user consumed the first time segment.

	Regarding claim 9, the combination as applied fails to address as claimed above, wherein each outlier of the plurality of outliers comprises a time segment of the plurality of time segments for which the corresponding level of user interest differs from a collective measure of user interest by at least a threshold amount.
	SEE BANK as applied with Fig. 4, as understood renders obvious as claimed, outliers defined, w/time segments, defining level of user interest of a collective measure (based on Users) including defining at least a threshold amount or amounts (in Time, ranges of time w/threshold dividing watched behavior, into 0-20 seconds, 20 second to 1 minutes), or thresholds (in Time) or ranges, being less than a segment or over the whole segment, with derived percentages vs. set ranges in time or thresholds (or limits).
Also see Dollard (based on threshold, 0067), causes to remove content, based on, lack of consumption for a period of time by a user.

Regarding claims 10-11, the combination as applied is deemed to render obvious as claimed, wherein the corresponding level of a user’s interest is obvious (depending upon content and/or segments), to be less and/or greater, than such as a collective measure, appears the individual profiling, is identified to present media segments, in view of individual interests vs. the overall interests (see BANK as applied in view of Figs. 3-4), utilizing user specified data attributes.



Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dollard (US 2014/0046955) and BANK (US 20140149553), as applied and further in view of Amento et al. (US 2008/0306807).

Regarding claim 12, of claim 9, the combination as applied fails to teach as claimed, Amento is deemed to teach and render obvious as claimed, by generating a collective measure of user interest comprises, one selected from a group of: 

an average level of user interest for the item of media content as computed, over the plurality of time segments
 
a mean level of user interest for the item of media content as computed, over the plurality of time segments, 

a median level of user interest for the item of media content as computed, over the plurality of time segments, as claimed in claim 12,

and


wherein the detecting comprises: applying, by the processing system, an anomaly detection technique to identify a peak in the time series, as claimed in claim 13, of claim 13


SEE 0019, 0020 (interest level), generating an average interest level, as well as tracking in media, as well as to detect anomaly in the ID a peak in the series

SEE Graph, w/peak detection in Fig. 9A or peak, being an anomaly or anomalies based on peaks.

adjusting, by the processing system, the threshold amount based on a user for whom the single stream of events is to be compiled, as claimed in clam 14

SEE Interest Level and Amento, w/threshold and agreement threshold details and generation 0032, 0036 and 0039

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination as applied with Dollard and BANK, in view of the teachings of Amento, to additionally process user profiling (Interest in segments), to include, a collective measure of user interest comprises, to, an average level (claim 12), of user interest for the item of media, to, perform a detecting by applying, an anomaly detection technique to identify a peak in the time series (in Fig. 9, claim 13), and to adjust the threshold (level, claim 14), of the user, associated with combining media segments and providing the streaming of media to a user, as taught by Amento, based on Fig. 8, wherein the threshold levels as understood are adjusted based on the interest difference, improving on trending user profiling, wherein the average is deemed obvious and conventional to perform in combination with the associated elements, being deemed obvious as taught by Amento. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dollard (US 2014/0046955) in view of Amento et al. (US 2008/0306807).
Regarding claims 15-16, Dollard fails to teach but, Amento as described above, is deemed to further render obvious, wherein the plurality of outliers comprises a fixed number of the plurality of time segments associated for which the corresponding level of user interest is (highest and/or Lowest) among all time segments of the plurality of time segments
SEE Fig. 9A-D, note the detection of the Outliers, corresponds to a fixed number of segments that are identified among the time segments that are applied to generate step 146, therefore deemed obvious in view of Amento as applied. 
SEE 0044
172 and 174. The aggregate interest profile 166 exhibits a high-interest portion 176. FIG. 9D shows an example of a combined streaming media item that combines the high-interest portions 170, 172, 174 and 176 into a continuous high-interest program.

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dollard in view of the teachings of Amento,
Establish the plurality of outliers, as a fixed number segments, detected, with the corresponding level of user interest being the highest among all time segments of the plurality of time segments, as shown in Figs. 9a-, as taught by Amento, selecting a number of segments fixed, to the detected peak, prior to creating the combined presentation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0372153, Deluca et al. teaches editing a media file, based on consumption (interest regions) and to transmit to target destinations.


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162